Electronically Filed
                                                          Supreme Court
                                                          SCOT-10-0000201
                                                          20-DEC-2010
                                                          08:12 AM



                          NO. SCOT-10-0000201


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    ARWIN R. ECHINEQUE, Petitioner,


                                  vs.


                     STATE OF HAWAI'I, Respondent.



                          ORIGINAL PROCEEDING


                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.

   and Circuit Judge Pollack, assigned by reason of vacancy)


          Upon review of the petition for HRPP Rule 40 post-


conviction relief filed in the supreme court by petitioner


Arwin R. Echineque, it appears that we lack jurisdiction to


consider the petition.     See HRS § 602-5 (Supp. 2009); HRPP Rule


40(b).   Therefore,


           IT IS HEREBY ORDERED that the petition is dismissed.


           DATED:    Honolulu, Hawai'i, December 20, 2010.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Richard W. Pollack